                                                                     USDC SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                     ELECTRONICALLY FILED
 -------------------------------------------------------------- X    DOC #:
  DE QUAN LU, DIAN JIN JIANG, QI GUI                            :    DATE FILED: 11/26/2019
  GUO, and WEI QIN ZHU,                                         :
                                                                :
                                      Plaintiffs,               :       17-CV-7291 (VEC)
                                                                :
                             v.                                 :            ORDER
                                                                :
                                                                :
  LIN LIN, YING CHEN, and XIAOHUA ZHU, :
                                                                :
                                      Defendants.               :
 -------------------------------------------------------------- :
                                                                X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a mediation was held in this matter on September 27, 2019;

        IT IS HEREBY ORDERED that the parties must submit a joint letter, no later than

December 4, 2019, updating the Court on the progress of mediation and the status of the case,

including whether the parties anticipate further efforts to resolve this case without further

litigation. If no such efforts are anticipated, the parties must propose a date in December for a

status conference with the Court; the proposed conference must be on a Friday at 10:00 A.M.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Defendants, Xiaohua Zhu and Ying Chen, and note mailing on the docket.



SO ORDERED.
                                                              _________________________________
Date: November 26, 2019                                             VALERIE CAPRONI
      New York, New York                                            United States District Judge
